DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

3.    	Claims 1-14 are pending. Claims 1, 2, 11, and 13-14 are in independent forms.

Priority
4.    	Foreign priority has been claimed to Japanese application # 2016-236509 filed on 12/06/2016.

Information Disclosure Statement
5.    	The information disclosure statements (IDS's) submitted on 06/04/2019 and 07/12/2019 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
6. 	The drawing filed on 07/12/2019 is accepted by the examiner.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-
statutory subject matter.
 statutory classes, and claims do not appear to limit the claim to only statutory embodiments (e.g, execution on a computer system with processor, memory, and the like).
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph

	An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Claims 1, 2, 11, and 13 limitations recites “user solution generation means for generating”, “user encryption means for encrypting”, “user transmission means for transmission”, “user reception means that receives”, “user decryption means for decrypting”, “server reception means” etc. has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “generating means”, “encryption means”, “transmission means, etc. coupled with functional language “successively generating”, “processing of encrypting”, etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may 

b)	present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
c)	amend the claims such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)). Examiner suggests amending the authentication device recited in the claims to recite “the authentication device including a processor and memory for implementing:”
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 2,4-9, 11, and 13-14: recites the term “capable” recited in claims 1, 2,4-9, 11, and 13-14 are a relative term which renders the claim indefinite. The claim should be amended to recite limitation that makes the claim definite. Examiner suggests amending the claim to recite “adapted to generate/generating…” Appropriate correction is required.
Regarding claim 13: claim 13, lines 1 and 46 recites “a computer program that makes…”. Examiner suggests amend lines 1 and 46 to recite “a computer program stored in non-transitory storage, the computer program having instructions that causes control means of a transmission device that constitutes.” 
Regarding claim 14: claim 14, line 1 recite “a computer program that makes”. Examiner suggests amend line 1 to recite “a computer program stored in non-transitory storage, the computer program having instructions that causes control means of a transmission device that constitutes.” 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

12.	Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “a user apparatus that forms the communication system in corporation with the server apparatus according to claim 2”, claim 2 recites “a server apparatus that forms a communication system in cooperation with a large number of user apparatuses…”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

13.	Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “a computer apparatus that forms the user apparatus according to claim 9”, claim 9 recites “a user apparatus that forms the communication system in corporation with the server apparatus according to claim 2”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “a method performed by the user apparatus according to claim 9”, claim 9 recites “a user apparatus that forms the communication system in corporation with the server apparatus according to claim 2”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

15.	Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites “a computer program that makes a computer function as a user apparatus that forms the communication system in corporation with the server apparatus according to claim 2”, claim 2 recites “a server apparatus that forms a communication system in cooperation with a large number of user apparatuses…”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1-4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US Patent Application Publication No. 2011/0305334 (hereinafter Nakamura) in view of Park US Patent Application Publication No. 2005/0004923 (hereinafter Park).
Regarding claim 1, Nakamura discloses a communication system comprising a large number of user apparatuses (Fig. 6, communication devices 1-1 to 1-N) capable of communicating with each other via a network (Fig. 6, Network 3) and a server apparatus (Fig. 6, Authentication Device 2) that is connected to the network and controls communication between the user apparatuses, wherein each of the user apparatuses has: 
“user solution generation means capable of successively generating solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition” (see Nakamura par. 0055, user-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution, and adapted to be capable of generating the same solutions as the authenticating-side solution generating means by using the same initial solution that is used by the authenticating-side solution generating means);
“user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means” (see Nakamura par. 0023, transmitting-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution; encrypting means that uses the solutions generated by the transmitting-side solution generating means to encrypt the transmission object data to create encrypted data);
“user transmission means that transmits the encrypted data to another apparatus” (see Nakamura par. 0023, transmitting-side communicating means that communicates with the reception device via the network); 
“user reception means that receives the encrypted data from another apparatus” (see Nakamura par. 0026, when the transmission device and the reception device encrypts or decrypts encrypted data to be transmitted/received, the initial solution data sent from one of the transmission device and the reception device to the other is initial solution data for generating an initial solution for generating solutions to be used when the transmission device and the reception device encrypts or decrypts encrypted data to be transmitted/received); and 
“user decryption means that performs a processing of decrypting the received encrypted data using the solution generated by the user solution generation means into the transmission data” (see Nakamura par. 0010, The transmission device is adapted to use a solution generated by the solution generating means when encrypting and converting data to be transmitted into encrypted data, and the reception device is adapted to use a solution generated by the solution generating means when decrypting received encrypted data to restore the original data); 
“each of the user apparatuses is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are capable of encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the two user apparatuses, thereby allowing the user decryption means in one of the user apparatuses to decrypt encrypted data generated from transmission data by the user encryption means in the other of the user apparatuses, transmitted from the other of the user apparatuses and received at the user reception means of the one of the user apparatuses” (see Nakamura par. 0055, Each of the user devices of the transmission/reception system according to the second invention includes: user-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution, and adapted to be capable of generating the same solutions as the authenticating-side solution generating means by using the same initial solution that is used by the authenticating-side solution generating means; decrypting means that uses the solutions generated by the user-side solution generating means to decrypt the encrypted data that had been encrypted by the authentication device; user-side recording means for storing an ID of the user device; and user-side communicating means for communicating with the authentication device via the network); 
“each of the user apparatuses is configured to be capable of transmitting specification information, which is information that specifies both the specified user apparatuses, to the server apparatus from the user transmission means thereof” (see Nakamura pars. 0056, the user device is adapted to transmit an ID recorded in the user-side recording means and the initial solution or a solution generated by the user-side solution generating means based on the initial solution to the authentication device when transmission/reception of the encrypted data is being performed); 
and the server apparatus comprises: 
“server reception means that receives the specification information from one of the specified user apparatuses” (see Nakamura pars. 0053-0054, authenticating validity of a plurality of user devices; and a plurality of user devices capable of receiving the encrypted data from the authentication device via the network when the validity of the user devices is authenticated by the authentication device); 
“synchronization information generation means that generates synchronization information, which is information required for the specified user apparatuses that obtain the same initial solution to synchronize the solutions between the specified user apparatuses, using the solution generated by the server solution generation means” (see Nakamura par. 0059, The authentication device includes authenticating-side recording means that records, in association with each other, an ID that is information unique to each user device and an initial solution of each user device which is unique to each user device or a solution created from the initial solution. Therefore, using the authenticating-side solution generating means, the authentication device can reproduce and generate a solution that can be generated from an initial solution associated with the ID sent from the user device. The authenticating means of the authentication device is arranged to authenticate a user device based on whether or not an initial solution sent from the user device can be generated from an initial solution or a solution generated based on the initial solution recorded in the authenticating-side recording means in association with the ID sent together with the initial solution); 

“server solution generation means capable of generating solutions that are the same as the solutions generated by the user solution generation means in each of the user apparatuses and is synchronized with the solution generated by the user solution generation means in each of the user apparatuses, based on initial solutions that are the same as the initial solutions in the user apparatuses that are different between the user apparatuses” (Nakamura in par. 0058, discloses with the transmission/reception system according to the second invention, instead of allowing data to become an initial solution sent from one of the user device and the authentication device to the other, data to become an initial solution is adapted to be sent from the user device to the authentication device. This is because the authentication device uses the accepted data to become the initial solution not only for generating a predetermined number of solutions in the same manner as whichever receives the data to become the initial solution among the transmission device and the reception device according to the first invention, but also for authenticating a user device. Moreover, in the second invention, because data to become an initial solution is to be used for authenticating a user device, the data to become an initial solution is solutions consecutively generated by the user device); but Nakamura does not explicitly discloses the initial solutions in the user apparatuses that are different between the user apparatuses.
However, in analogues art, Park discloses the initial solutions in the user apparatuses that are different between the user apparatuses (see Park pars. 0067-0070, The coordinate value determining unit 133 determines the similarity or difference between the users based on the relationship between the respective users calculated by the coordinate value comparing unit 131. As a result of determining that user B is different with respect to the other users on the emotion map, the coordinate value determining unit 133 generates the control signal for generating the predetermined events such as reporting the emotion or condition of the user B to the other users or transferring the message for the user B. The event-generating unit 135 outputs the corresponding events to the output section 150 in response to the control signal from the coordinate value determining unit 133. As a result, a meeting for the user B is held based on the participation of the communication service users or a message for comforting the user B is automatically sent out to the user B, so that the emotions or conditions of the communication service users can be shared with one another); server transmission means that transmits the synchronization information to at least one of the specified user apparatuses (see Park pars. 0071-0074, The emotion or condition information input by the user is transmitted to the emotion/condition analysis module 130 of the system of the present invention, which is included in the community server. The emotion/condition analysis module 130 collects the emotion or condition information received from the respective members and obtains the corresponding coordinate values on the emotion map. The emotion or condition information of the respective users is transmitted to the other users based on the coordinate values obtained as such).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Park into the system of Nakamura to determine that user B is different with respect to the other users on the emotion map, the coordinate value determining unit generates the control signal for generating the predetermined events such as reporting the emotion or condition of the user B to the other users or transferring the message for the user B (see Park par. 0068).

Regarding claim 2, Nakamura discloses a server apparatus (Fig. 6, Authentication Device 2) that forms a communication system in cooperation with a large number of user apparatuses (Fig. 6, communication devices 1-1 to 1-N), the communication system including the large number of user apparatuses  and the server apparatus, the user apparatuses being capable of communicating with each other via a network (Fig. 6, Network 3), and the server apparatus being connected to the network and controlling communication between the user apparatuses, wherein each of the user apparatuses has: 
“user solution generation means capable of successively generating solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition” (see Nakamura par. 0055, user-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution, and adapted to be capable of generating the same solutions as the authenticating-side solution generating means by using the same initial solution that is used by the authenticating-side solution generating means);
 “user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means” (see Nakamura par. 0023, transmitting-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution; encrypting means that uses the solutions generated by the transmitting-side solution generating means to encrypt the transmission object data to create encrypted data);
“user transmission means that transmits the encrypted data to another apparatus” (see Nakamura par. 0023, transmitting-side communicating means that communicates with the reception device via the network); 
 “user reception means that receives the encrypted data from another apparatus” (see Nakamura par. 0026, when the transmission device and the reception device encrypts or decrypts encrypted data to be transmitted/received, the initial solution data sent from one of the transmission device and the reception device to the other is initial solution data for generating an initial solution for generating solutions to be used when the transmission device and the reception device encrypts or decrypts encrypted data to be transmitted/received);  and 
“user decryption means that performs a processing of decrypting the received encrypted data using the solution generated by the user solution generation means into the transmission data” (see Nakamura par. 0010, The transmission device is adapted to use a solution generated by the solution generating means when encrypting and converting data to be transmitted into encrypted data, and the reception device is adapted to use a solution generated by the solution generating means when decrypting received encrypted data to restore the original data); 
 “each of the user apparatuses is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are capable of encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the two user apparatuses, thereby allowing the user decryption means in one of the user apparatuses to decrypt encrypted data generated from transmission data by the user encryption means in the other of the user apparatuses, transmitted from the other of the user apparatuses and received at the user reception means of the one of the user apparatuses”  (see Nakamura par. 0055, Each of the user devices of the transmission/reception system according to the second invention includes: user-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution, and adapted to be capable of generating the same solutions as the authenticating-side solution generating means by using the same initial solution that is used by the authenticating-side solution generating means; decrypting means that uses the solutions generated by the user-side solution generating means to decrypt the encrypted data that had been encrypted by the authentication device; user-side recording means for storing an ID of the user device; and user-side communicating means for communicating with the authentication device via the network); 
“each of the user apparatuses is configured to be capable of transmitting specification information, which is information that specifies both the specified user apparatuses, to the server apparatus from the user transmission means thereof” (see Nakamura pars. 0056, the user device is adapted to transmit an ID recorded in the user-side recording means and the initial solution or a solution generated by the user-side solution generating means based on the initial solution to the authentication device when transmission/reception of the encrypted data is being performed); 
 and the server apparatus comprises: 
“server reception means that receives the specification information from one of the specified user apparatuses” (see Nakamura pars. 0053-0054, authenticating validity of a plurality of user devices; and a plurality of user devices capable of receiving the encrypted data from the authentication device via the network when the validity of the user devices is authenticated by the authentication device); 
 “synchronization information generation means that generates synchronization information, which is information required for the specified user apparatuses that obtain the same initial solution to synchronize the solutions between the specified user apparatuses, using the solution generated by the server solution generation means” (see Nakamura par. 0059, The authentication device includes authenticating-side recording means that records, in association with each other, an ID that is information unique to each user device and an initial solution of each user device which is unique to each user device or a solution created from the initial solution. Therefore, using the authenticating-side solution generating means, the authentication device can reproduce and generate a solution that can be generated from an initial solution associated with the ID sent from the user device. The authenticating means of the authentication device is arranged to authenticate a user device based on whether or not an initial solution sent from the user device can be generated from an initial solution or a solution generated based on the initial solution recorded in the authenticating-side recording means in association with the ID sent together with the initial solution); 
“server solution generation means capable of generating solutions that are the same as the solutions generated by the user solution generation means in each of the user apparatuses and is synchronized with the solution generated by the user solution generation means in each of the user apparatuses, based on initial solutions that are the same as the initial solutions in the user apparatuses that are different between the user apparatuses” (Nakamura in par. 0058, discloses with the transmission/reception system according to the second invention, instead of allowing data to become an initial solution sent from one of the user device and the authentication device to the other, data to become an initial solution is adapted to be sent from the user device to the authentication device. This is because the authentication device uses the accepted data to become the initial solution not only for generating a predetermined number of solutions in the same manner as whichever receives the data to become the initial solution among the transmission device and the reception device according to the first invention, but also for authenticating a user device. Moreover, in the second invention, because data to become an initial solution is to be used for authenticating a user device, the data to become an initial solution is solutions consecutively generated by the user device); but Nakamura does not explicitly discloses the initial solutions in the user apparatuses that are different between the user apparatuses.
However, in analogues art, Park discloses the initial solutions in the user apparatuses that are different between the user apparatuses (see Park pars. 0067-0070, The coordinate value determining unit 133 determines the similarity or difference between the users based on the relationship between the respective users calculated by the coordinate value comparing unit 131. As a result of determining that user B is different with respect to the other users on the emotion map, the coordinate value determining unit 133 generates the control signal for generating the predetermined events such as reporting the emotion or condition of the user B to the other users or transferring the message for the user B. The event-generating unit 135 outputs the corresponding events to the output section 150 in response to the control signal from the coordinate value determining unit 133. As a result, a meeting for the user B is held based on the participation of the communication service users or a message for comforting the user B is automatically sent out to the user B, so that the emotions or conditions of the communication service users can be shared with one another); server transmission means that transmits the synchronization information to at least one of the specified user apparatuses (see Park pars. 0071-0074, The emotion or condition information input by the user is transmitted to the emotion/condition analysis module 130 of the system of the present invention, which is included in the community server. The emotion/condition analysis module 130 collects the emotion or condition information received from the respective members and obtains the corresponding coordinate values on the emotion map. The emotion or condition information of the respective users is transmitted to the other users based on the coordinate values obtained as such).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Park into the system of Nakamura to determine that user B is different with respect to the other users on the emotion map, the coordinate value determining unit generates the control signal for generating the predetermined events such as reporting the emotion or condition of the user B to the other users or transferring the message for the user B (see Park par. 0068).

Regarding claim 3, Nakamura in view of Park discloses the server apparatus according to claim 2, 
Nakamura further discloses wherein the server apparatus is configured to transmit, as the synchronization information, a solution from which the initial solution is generated to both the user apparatuses as the specified user apparatuses, and the user apparatuses as the specified user apparatuses are configured so that the user solution generation means in the user apparatus uses the solution transmitted from the server apparatus to generate a new solution under a same condition and designates the generated common solution as the initial solution, thereby allowing synchronization of the solutions between the specified user apparatuses (see Nakamura par. 0111, The common data generation unit 34 sequentially generates common data. The common data corresponds to a "solution" according to the present invention. In that sense, the common data generation unit 34 functions during transmission as transmitting-side solution generating means according to the present application and functions during reception as receiving-side solution generating means according to the present application. It should be noted that in the description of the embodiments, "solution" and "common data" are synonymous).

Regarding claim 4, Nakamura in view of Park discloses the server apparatus according to claim 2, 
Nakamura further discloses wherein the server apparatus is configured to transmit, as the synchronization information, a solution capable of being generated by the user solution generation means in one of the specified user apparatuses from which the initial solution is generated to the other of the user apparatuses as the specified user apparatuses (see Nakamura Abstract An initial solution respectively used by two communication devices involved in communication in order to generate solutions is sent from one communicating device to the other), the one of the specified user apparatuses that does not receive the synchronization information is configured to designates a new solution generated under a predetermined condition by the user solution generation means as an initial value, and the other of the specified user apparatuses that receives the synchronization information is configured so that the user solution generation means uses the solution transmitted from the server apparatus to generate a new solution under the same condition as the condition under which the user solution generation means in the one user apparatus generate a new solution, and designates the generated new solution as an initial solution (see Nakamura pars. 0025-0026, the transmitting-side solution generating means and the receiving-side solution generating means generate a mutually agreed-upon predetermined number of solutions, and subsequently generate solutions using a last solution among the predetermined number of solutions as a new initial solution, and the encrypting means is adapted to encrypt the transmission object data using the solutions generated by the transmitting-side solution generating means based on the new initial solution, and the decrypting means is adapted to decrypt the encrypted data using the solutions generated by the receiving-side solution generating means based on the new initial solution), thereby allowing synchronization of the solutions between the specified user apparatuses (see Nakamura par. 0026, The transmission/reception system is adapted such that data to become an initial solution is to be sent from one of the transmission device and the reception device to the other. By having data to become an initial solution sent from one of the transmission device and the reception device to the other, the present system enables an initial solution to be shared among unspecified transmission devices and reception devices which had been conventionally difficult to achieve). 

Regarding claim 7, Nakamura in view of Park discloses the server apparatus according to claim 2, 
Nakamura further discloses wherein the server apparatus includes a plurality of sub-server apparatuses that are configured to be capable of generating an initial solution synchronized between at least a plurality of the user apparatuses and performing encrypted communication with each other via the network, and if the specified user apparatuses are configured to generate an initial solution synchronized with solutions generated by each of two sub-server apparatuses, the two sub-server apparatuses or a combination of the two sub-server apparatuses and another sub-server apparatus capable of encrypted communication with both the two sub-server apparatuses cooperate with each other to provide the synchronization information generation means and the server transmission means (see Nakamura pars. 0216, 0010, authentication device 2 can be provided divided into two or more devices such as a transmission server that transmits content data, to be described later, and an authentication server that performs authentication. The encrypting technique proposed by the present inventor is adapted such that a transmission device and a reception device include solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions uniquely determined by the initial solution. The transmission device is adapted to use a solution generated by the solution generating means when encrypting and converting data to be transmitted into encrypted data, and the reception device is adapted to use a solution generated by the solution generating means when decrypting received encrypted data to restore the original data).

Regarding claim 8, the sub-server apparatus according to claim 7,  (see Nakamura pars. 0216, 0010, authentication device 2 can be provided divided into two or more devices such as a transmission server that transmits content data, to be described later, and an authentication server that performs authentication. The encrypting technique proposed by the present inventor is adapted such that a transmission device and a reception device include solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions uniquely determined by the initial solution. The transmission device is adapted to use a solution generated by the solution generating means when encrypting and converting data to be transmitted into encrypted data, and the reception device is adapted to use a solution generated by the solution generating means when decrypting received encrypted data to restore the original data).

Regarding claim 9, Nakamura in view of Park discloses a user apparatus that forms the communication system in corporation with the server apparatus according to claim 2, 
Nakamura further discloses wherein the user apparatus has: user solution generation means capable of successively generating solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition (see Nakamura par. 0055, user-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution, and adapted to be capable of generating the same solutions as the authenticating-side solution generating means by using the same initial solution that is used by the authenticating-side solution generating means); user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means (see Nakamura par. 0023, transmitting-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution; encrypting means that uses the solutions generated by the transmitting-side solution generating means to encrypt the transmission object data to create encrypted data); user transmission means that transmits the encrypted data to another apparatus (see Nakamura par. 0023, transmitting-side communicating means that communicates with the reception device via the network); user reception means that receives the encrypted data from another apparatus (see Nakamura par. 0026, when the transmission device and the reception device encrypts or decrypts encrypted data to be transmitted/received, the initial solution data sent from one of the transmission device and the reception device to the other is initial solution data for generating an initial solution for generating solutions to be used when the transmission device and the reception device encrypts or decrypts encrypted data to be transmitted/received); and user decryption means that performs a processing of decrypting the received encrypted data using the solution generated by the user solution generation means into the transmission data (see Nakamura par. 0010, The transmission device is adapted to use a solution generated by the solution generating means when encrypting and converting data to be transmitted into encrypted data, and the reception device is adapted to use a solution generated by the solution generating means when decrypting received encrypted data to restore the original data); 
the user apparatus is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are capable of encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the specified user apparatuses, thereby allowing the user decryption means in one of the user apparatuses to decrypt encrypted data generated from transmission data by the user encryption means in the other of the user apparatuses, transmitted from the other of the user apparatuses and received at the user reception means of the one of the user apparatuses”  (see Nakamura par. 0055, Each of the user devices of the transmission/reception system according to the second invention includes: user-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution, and adapted to be capable of generating the same solutions as the authenticating-side solution generating means by using the same initial solution that is used by the authenticating-side solution generating means; decrypting means that uses the solutions generated by the user-side solution generating means to decrypt the encrypted data that had been encrypted by the authentication device; user-side recording means for storing an ID of the user device; and user-side communicating means for communicating with the authentication device via the network); and the user apparatus further comprises means that generates the initial solution using the specification information when receiving the synchronization information from the server apparatus (see Nakamura par. 0026, the initial solution data sent from one of the transmission device and the reception device to the other is initial solution data for generating an initial solution for generating solutions to be used when the transmission device and the reception device encrypts or decrypts encrypted data to be transmitted/received. By generating a previously and mutually agreed-upon number of solutions based on an initial solution transmitted/received between the transmission device and the reception device, the transmission device and the reception device are to obtain an initial solution to be used for generating solutions used when encrypting transmission object data or decrypting encrypted data).

Regarding claim 10, Nakamura in view of Park discloses a computer apparatus that forms the user apparatus according to claim 9, 
Nakamura further discloses in cooperation with a predetermined communication apparatus including the user transmission means and the user reception means, wherein the computer apparatus comprises the user solution generation means, the user encryption means, the user decryption means and the means that generates the initial solution (see Nakamura pars. 0023-0024, the transmission device includes: transmitting-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution; encrypting means that uses the solutions generated by the transmitting-side solution generating means to encrypt the transmission object data to create encrypted data, the reception device includes: receiving-side solution generating means that consecutively generate, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution, and adapted to generate the same solutions as the transmitting-side solution generating means if it uses the same initial solution as used by the transmitting-side solution generating means; decrypting means that uses the solutions generated by the receiving-side solution generating means to decrypt the encrypted data that is encrypted by the transmission device; and receiving-side communicating means that communicates with the transmission device via the network).

Regarding claim 11, Nakamura discloses a method performed in a server apparatus (Fig. 6, Authentication Device 2) that forms a communication system in cooperation with a large number of user apparatuses (Fig. 6, communication devices 1-1 to 1-N), the communication system comprising the large number of user apparatuses and the server apparatus, the user apparatuses being capable of communicating with each other via a network (Fig. 6, Network 3), and the server apparatus being connected to the network and controlling communication between the user apparatuses, wherein each of the user apparatuses has: 
“user solution generation means capable of successively generating solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition” (see Nakamura par. 0055, user-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution, and adapted to be capable of generating the same solutions as the authenticating-side solution generating means by using the same initial solution that is used by the authenticating-side solution generating means);
“user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means” (see Nakamura par. 0023, transmitting-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution; encrypting means that uses the solutions generated by the transmitting-side solution generating means to encrypt the transmission object data to create encrypted data);
“user transmission means that transmits the encrypted data to another apparatus” (see Nakamura par. 0023, transmitting-side communicating means that communicates with the reception device via the network); 
 “user reception means that receives the encrypted data from another apparatus” (see Nakamura par. 0026, when the transmission device and the reception device encrypts or decrypts encrypted data to be transmitted/received, the initial solution data sent from one of the transmission device and the reception device to the other is initial solution data for generating an initial solution for generating solutions to be used when the transmission device and the reception device encrypts or decrypts encrypted data to be transmitted/received); and  
 “user decryption means that performs a processing of decrypting the received encrypted data using the solution generated by the user solution generation means into the transmission data” (see Nakamura par. 0010, The transmission device is adapted to use a solution generated by the solution generating means when encrypting and converting data to be transmitted into encrypted data, and the reception device is adapted to use a solution generated by the solution generating means when decrypting received encrypted data to restore the original data); 
“each of the user apparatuses is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are capable of encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the two user apparatuses, thereby allowing the user decryption means in one of the user apparatuses to decrypt encrypted data generated from transmission data by the user encryption means in the other of the user apparatuses, transmitted from the other of the user apparatuses and received at the user reception means of the one of the user apparatuses” (see Nakamura par. 0055, Each of the user devices of the transmission/reception system according to the second invention includes: user-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution, and adapted to be capable of generating the same solutions as the authenticating-side solution generating means by using the same initial solution that is used by the authenticating-side solution generating means; decrypting means that uses the solutions generated by the user-side solution generating means to decrypt the encrypted data that had been encrypted by the authentication device; user-side recording means for storing an ID of the user device; and user-side communicating means for communicating with the authentication device via the network);
“each of the user apparatuses is configured to be capable of transmitting specification information, which is information that specifies both the specified user apparatuses, to the server apparatus from the user transmission means thereof” (see Nakamura pars. 0056, the user device is adapted to transmit an ID recorded in the user-side recording means and the initial solution or a solution generated by the user-side solution generating means based on the initial solution to the authentication device when transmission/reception of the encrypted data is being performed); and 
and the steps including: 
“a step of receiving the specification information from one of the specified user apparatuses” (see Nakamura pars. 0053-0054, authenticating validity of a plurality of user devices; and a plurality of user devices capable of receiving the encrypted data from the authentication device via the network when the validity of the user devices is authenticated by the authentication device); 
 “a step of generating synchronization information, which is information required for the specified user apparatuses that obtain the same initial solution to synchronize the solutions between the specified user apparatuses, using the solution generated by the server solution generation means” (see Nakamura par. 0059, The authentication device includes authenticating-side recording means that records, in association with each other, an ID that is information unique to each user device and an initial solution of each user device which is unique to each user device or a solution created from the initial solution. Therefore, using the authenticating-side solution generating means, the authentication device can reproduce and generate a solution that can be generated from an initial solution associated with the ID sent from the user device. The authenticating means of the authentication device is arranged to authenticate a user device based on whether or not an initial solution sent from the user device can be generated from an initial solution or a solution generated based on the initial solution recorded in the authenticating-side recording means in association with the ID sent together with the initial solution); and 
 “the method comprises steps performed by the server apparatus that comprises server solution generation means capable of generating solutions that are the same as the solutions generated by the user solution generation means in each of the user apparatuses and is synchronized with the solution generated by the user solution generation means in each of the user apparatuses, based on initial solutions that are the same as the initial solutions in the user apparatuses that are different between the user apparatuses  (Nakamura in par. 0058, discloses with the transmission/reception system according to the second invention, instead of allowing data to become an initial solution sent from one of the user device and the authentication device to the other, data to become an initial solution is adapted to be sent from the user device to the authentication device. This is because the authentication device uses the accepted data to become the initial solution not only for generating a predetermined number of solutions in the same manner as whichever receives the data to become the initial solution among the transmission device and the reception device according to the first invention, but also for authenticating a user device. Moreover, in the second invention, because data to become an initial solution is to be used for authenticating a user device, the data to become an initial solution is solutions consecutively generated by the user device); but Nakamura does not explicitly discloses the initial solutions in the user apparatuses that are different between the user apparatuses.
However, in analogues art, Park discloses the initial solutions in the user apparatuses that are different between the user apparatuses (see Park pars. 0067-0070, The coordinate value determining unit 133 determines the similarity or difference between the users based on the relationship between the respective users calculated by the coordinate value comparing unit 131. As a result of determining that user B is different with respect to the other users on the emotion map, the coordinate value determining unit 133 generates the control signal for generating the predetermined events such as reporting the emotion or condition of the user B to the other users or transferring the message for the user B. The event-generating unit 135 outputs the corresponding events to the output section 150 in response to the control signal from the coordinate value determining unit 133. As a result, a meeting for the user B is held based on the participation of the communication service users or a message for comforting the user B is automatically sent out to the user B, so that the emotions or conditions of the communication service users can be shared with one another); a step of transmitting the synchronization information to at least one of the specified user apparatuses (see Park pars. 0071-0074, The emotion or condition information input by the user is transmitted to the emotion/condition analysis module 130 of the system of the present invention, which is included in the community server. The emotion/condition analysis module 130 collects the emotion or condition information received from the respective members and obtains the corresponding coordinate values on the emotion map. The emotion or condition information of the respective users is transmitted to the other users based on the coordinate values obtained as such).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Park into the system of Nakamura to determine that user B is different with respect to the other users on the emotion map, the coordinate value determining unit generates the control signal for generating the predetermined events such as reporting the emotion or condition of the user B to the other users or transferring the message for the user B (see Park par. 0068).

Regarding claim 12, Nakamura in view of Park discloses a method performed by the user apparatus according to claim 9, 
Nakamura further discloses a step of the user transmission means transmitting specification information, which is information that specifies both the specified user apparatuses, to the server apparatus (see Nakamura par. 0059, The authentication device includes authenticating-side recording means that records, in association with each other, an ID that is information unique to each user device and an initial solution of each user device which is unique to each user device or a solution created from the initial solution. Therefore, using the authenticating-side solution generating means, the authentication device can reproduce and generate a solution that can be generated from an initial solution associated with the ID sent from the user device. The authenticating means of the authentication device is arranged to authenticate a user device based on whether or not an initial solution sent from the user device can be generated from an initial solution or a solution generated based on the initial solution recorded in the authenticating-side recording means in association with the ID sent together with the initial solution), and a step of generating the initial solution using the specification information when receiving the synchronization information, the steps being performed by the user apparatus (see Nakamura pars. 0053-0054, authenticating validity of a plurality of user devices; and a plurality of user devices capable of receiving the encrypted data from the authentication device via the network when the validity of the user devices is authenticated by the authentication device). 

Regarding claim 13, Nakamura discloses a computer program that makes a computer function as a server apparatus (Fig. 6, Authentication Device 2) that forms a communication system in cooperation with a large number of user apparatuses (Fig. 6, communication devices 1-1 to 1-N), the communication system including the large number of user apparatuses and the server apparatus, the user apparatuses being capable of communicating with each other via a network (Fig. 6, Network 3), and the server apparatus being connected to the network and controlling communication between the user apparatuses, wherein each of the user apparatuses has: 
“user solution generation means capable of successively generating solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition” (see Nakamura par. 0055, user-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution, and adapted to be capable of generating the same solutions as the authenticating-side solution generating means by using the same initial solution that is used by the authenticating-side solution generating means);
“user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means” (see Nakamura par. 0023, transmitting-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution; encrypting means that uses the solutions generated by the transmitting-side solution generating means to encrypt the transmission object data to create encrypted data);
“user transmission means that transmits the encrypted data to another apparatus” (see Nakamura par. 0023, transmitting-side communicating means that communicates with the reception device via the network); 
“user reception means that receives the encrypted data from another apparatus” (see Nakamura par. 0026, when the transmission device and the reception device encrypts or decrypts encrypted data to be transmitted/received, the initial solution data sent from one of the transmission device and the reception device to the other is initial solution data for generating an initial solution for generating solutions to be used when the transmission device and the reception device encrypts or decrypts encrypted data to be transmitted/received);  and 
“user decryption means that performs a processing of decrypting the received encrypted data using the solution generated by the user solution generation means into the transmission data” (see Nakamura par. 0010, The transmission device is adapted to use a solution generated by the solution generating means when encrypting and converting data to be transmitted into encrypted data, and the reception device is adapted to use a solution generated by the solution generating means when decrypting received encrypted data to restore the original data); 
 “each of the user apparatuses is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are capable of encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the two user apparatuses, thereby allowing the user decryption means in one of the user apparatuses to decrypt encrypted data generated from transmission data by the user encryption means in the other of the user apparatuses, transmitted from the other of the user apparatuses and received at the user reception means of the one of the user apparatuses” (see Nakamura par. 0055, Each of the user devices of the transmission/reception system according to the second invention includes: user-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution, and adapted to be capable of generating the same solutions as the authenticating-side solution generating means by using the same initial solution that is used by the authenticating-side solution generating means; decrypting means that uses the solutions generated by the user-side solution generating means to decrypt the encrypted data that had been encrypted by the authentication device; user-side recording means for storing an ID of the user device; and user-side communicating means for communicating with the authentication device via the network);
“each of the user apparatuses is configured to be capable of transmitting specification information, which is information that specifies both the specified user apparatuses, to the server apparatus from the user transmission means thereof” (see Nakamura pars. 0056, the user device is adapted to transmit an ID recorded in the user-side recording means and the initial solution or a solution generated by the user-side solution generating means based on the initial solution to the authentication device when transmission/reception of the encrypted data is being performed); and 
the computer program makes the computer function as: 
“server reception means that receives the specification information from one of the specified user apparatuses” (see Nakamura pars. 0053-0054, authenticating validity of a plurality of user devices; and a plurality of user devices capable of receiving the encrypted data from the authentication device via the network when the validity of the user devices is authenticated by the authentication device); 
“synchronization information generation means that generates synchronization information, which is information required for the specified user apparatuses that obtain the same initial solution to synchronize the solutions between the specified user apparatuses, using the solution generated by the server solution generation means” (see Nakamura par. 0059, The authentication device includes authenticating-side recording means that records, in association with each other, an ID that is information unique to each user device and an initial solution of each user device which is unique to each user device or a solution created from the initial solution. Therefore, using the authenticating-side solution generating means, the authentication device can reproduce and generate a solution that can be generated from an initial solution associated with the ID sent from the user device. The authenticating means of the authentication device is arranged to authenticate a user device based on whether or not an initial solution sent from the user device can be generated from an initial solution or a solution generated based on the initial solution recorded in the authenticating-side recording means in association with the ID sent together with the initial solution); and 
“server solution generation means capable of generating solutions that are the same as the solutions generated by the user solution generation means in each of the user apparatuses and is synchronized with the solution generated by the user solution generation means in each of the user apparatuses, based on initial solutions that are the same as the initial solutions in the user apparatuses that are different between the user apparatuses” (Nakamura in par. 0058, discloses with the transmission/reception system according to the second invention, instead of allowing data to become an initial solution sent from one of the user device and the authentication device to the other, data to become an initial solution is adapted to be sent from the user device to the authentication device. This is because the authentication device uses the accepted data to become the initial solution not only for generating a predetermined number of solutions in the same manner as whichever receives the data to become the initial solution among the transmission device and the reception device according to the first invention, but also for authenticating a user device. Moreover, in the second invention, because data to become an initial solution is to be used for authenticating a user device, the data to become an initial solution is solutions consecutively generated by the user device); but Nakamura does not explicitly discloses the initial solutions in the user apparatuses that are different between the user apparatuses.
However, in analogues art, Park discloses the initial solutions in the user apparatuses that are different between the user apparatuses (see Park pars. 0067-0070, The coordinate value determining unit 133 determines the similarity or difference between the users based on the relationship between the respective users calculated by the coordinate value comparing unit 131. As a result of determining that user B is different with respect to the other users on the emotion map, the coordinate value determining unit 133 generates the control signal for generating the predetermined events such as reporting the emotion or condition of the user B to the other users or transferring the message for the user B. The event-generating unit 135 outputs the corresponding events to the output section 150 in response to the control signal from the coordinate value determining unit 133. As a result, a meeting for the user B is held based on the participation of the communication service users or a message for comforting the user B is automatically sent out to the user B, so that the emotions or conditions of the communication service users can be shared with one another); server transmission means that transmits the synchronization information to at least one of the specified user apparatuses (see Park pars. 0071-0074, The emotion or condition information input by the user is transmitted to the emotion/condition analysis module 130 of the system of the present invention, which is included in the community server. The emotion/condition analysis module 130 collects the emotion or condition information received from the respective members and obtains the corresponding coordinate values on the emotion map. The emotion or condition information of the respective users is transmitted to the other users based on the coordinate values obtained as such).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Park into the system of Nakamura to determine that user B is different with respect to the other users on the emotion map, the coordinate value determining unit generates the control signal for generating the predetermined events such as reporting the emotion or condition of the user B to the other users or transferring the message for the user B (see Park par. 0068).

Regarding claim 14, Nakamura in view of Park discloses a computer program that makes a computer function as a user apparatus that forms the communication system in corporation with the server apparatus according to claim 2, 
Nakamura further discloses wherein the computer program makes the computer function as: “user solution generation means capable of successively generating solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition” (see Nakamura par. 0055, user-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution, and adapted to be capable of generating the same solutions as the authenticating-side solution generating means by using the same initial solution that is used by the authenticating-side solution generating means); “user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means” (see Nakamura par. 0023, transmitting-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution; encrypting means that uses the solutions generated by the transmitting-side solution generating means to encrypt the transmission object data to create encrypted data); “user transmission means that transmits the encrypted data to another apparatus” (see Nakamura par. 0023, transmitting-side communicating means that communicates with the reception device via the network);  “user reception means that receives the encrypted data from another apparatus” (see Nakamura par. 0026, when the transmission device and the reception device encrypts or decrypts encrypted data to be transmitted/received, the initial solution data sent from one of the transmission device and the reception device to the other is initial solution data for generating an initial solution for generating solutions to be used when the transmission device and the reception device encrypts or decrypts encrypted data to be transmitted/received);  “user decryption means that performs a processing of decrypting the received encrypted data using the solution generated by the user solution generation means into the transmission data” (see Nakamura par. 0010, The transmission device is adapted to use a solution generated by the solution generating means when encrypting and converting data to be transmitted into encrypted data, and the reception device is adapted to use a solution generated by the solution generating means when decrypting received encrypted data to restore the original data);  and “means that generates the initial solution using the specification information when receiving the synchronization information from the server apparatus” (see Nakamura par. 0026, the initial solution data sent from one of the transmission device and the reception device to the other is initial solution data for generating an initial solution for generating solutions to be used when the transmission device and the reception device encrypts or decrypts encrypted data to be transmitted/received. By generating a previously and mutually agreed-upon number of solutions based on an initial solution transmitted/received between the transmission device and the reception device, the transmission device and the reception device are to obtain an initial solution to be used for generating solutions used when encrypting transmission object data or decrypting encrypted data). and “if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the computer program allows the user solution generation means in each of the two user apparatuses to generate a common solution synchronized between the specified user apparatuses, thereby allowing the user decryption means in one of the user apparatuses to decrypt encrypted data generated from transmission data by the user encryption means in the other of the user apparatuses, transmitted from the other of the user apparatuses and received at the user reception means of the one of the user apparatuses, thereby allowing the specified user apparatuses to perform encrypted communication therebetween” (see Nakamura par. 0055, Each of the user devices of the transmission/reception system according to the second invention includes: user-side solution generating means that consecutively generates, based on an initial solution that is predetermined data, solutions dependent on the initial solution and uniquely determined by the initial solution, and adapted to be capable of generating the same solutions as the authenticating-side solution generating means by using the same initial solution that is used by the authenticating-side solution generating means; decrypting means that uses the solutions generated by the user-side solution generating means to decrypt the encrypted data that had been encrypted by the authentication device; user-side recording means for storing an ID of the user device; and user-side communicating means for communicating with the authentication device via the network).
Allowable Subject Matter
18.	 Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433     
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433